DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16, lines 1-4 recites “the first power is a digital ground used for signal processing in a digital domain, and wherein the second power is an analog ground used for signal processing in an analog domain”, which should be -- the second power is a digital ground used for signal processing in a digital domain, and wherein the first power is an analog ground used for signal processing in an analog domain – based on previous claim 15 and Figure 10, parts Q3 (AGND and DGND).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (US 5,796,244), hereinafter Chen.
Regarding claim 1, Chen discloses (see figures 1-5) a bandgap reference circuit (figure 4, part bandgap voltage generator)(column 4; lines 49-50; FIG. 4 is a drawing of a bandgap reference circuit of this invention) comprising: a first current generator (figure 4, part first current generator generated by P194/P194, Q134/Q135, OP AMP and R137) configured to generate a first current proportional to a temperature (figure 4, part first current proportional to a temperature that pass P195)(column 1; lines 23-26; The .DELTA.V.sub.be of the two other BJT's will have a positive temperature coefficient, which means that the .DELTA.V.sub.be will increase as the temperature increases); a second current generator (figure 4, part second current generator generated by P130) configured to output a second current (figure 4, part second current that pass P130) obtained by mirroring the first current (figure 4, part first current proportional to a temperature that pass P195) to a first node (figure 4, part node at Vref) at which a reference voltage is formed (figure 4, part Vref); a first resistor (figure 4, part R136) connected with the first node (figure 4, part node at Vref) and supplied with the second current (figure 4, part second current that pass P130); and a first bipolar junction transistor (BJT) (figure 4, part Q133) including an emitter node (figure 4, part Q133; emitter node) connected with the first resistor (figure 4, part R136), a base node (figure 4, part Q133; base node) supplied with a first power (figures 4 and 5, part GND), and a collector node (figure 4, part Q133; collector node)  supplied with a second power (figures 4 and 5, part VBB)  different from the first power (figures 4 and 5, part GND)(column 5; lines 31-34; a substrate voltage VBB for the power supply voltage source Vcc and the ground reference point GND that has a negative voltage potential relative to the ground reference point GND).
	Regarding claim 4, Chen discloses everything claimed as applied above (see claim 1). Further, Chen discloses (see figures 1-5) the base node of the first BJT (figure 4, part Q133; base node) is connected with a first pad (figures 4 and 5, part first pad where is connected GND), and the collector node of the first BJT (figure 4, part Q133; collector node) is connected with a second pad (figures 4 and 5, part second pad where is connected VBB)(column 4; lines 14-16; a voltage reference circuit within an integrated circuit that will minimize currents into a substrate).
Regarding claim 6, Chen discloses everything claimed as applied above (see claim 1). Further, Chen discloses (see figures 1-5) the first current generator (figure 4, part first current generator generated by P194/P194, Q134/Q135, OP AMP and R137) includes: a second BJT (figure 4, part Q134) including an emitter node (figure 4, part Q134; emitter node) connected with a second node (figure 4, part n1); a second resistor (figure 4, part R137) connected with a third node (figure 4, part p1); a third BJT (figure 4, part Q135) including an emitter node (figure 4, part Q135; emitter node) connected with the second resistor (figure 4, part R137); an amplifier (figure 4, part OP AMP) configured to amplify a difference between a voltage of the second node  (figure 4, part n1) and a voltage of the third node (figure 4, part p1) and to output a result of the amplification to a fourth node (figure 4, part OP AMP output node); a first transistor (figure 4, part P194) connected between a power node (figure 4, part VCC)  and the second node (figure 4, part n1) and configured to operate in response to a voltage of the fourth node (figure 4, part OP AMP output node); and a second transistor (figure 4, part P195) connected between the power node (figure 4, part VCC) and the third node (figure 4, part p1) and configured to output the first current (figure 4, part first current proportional to a temperature that pass P195) in response to the voltage of the fourth node (figure 4, part OP AMP output node).
Regarding claim 7, Chen discloses everything claimed as applied above (see claim 6). Further, Chen discloses (see figures 1-5) the second current generator (figure 4, part second current generator generated by P130) includes: a third transistor (figure 4, part P130) connected between the power node (figure 4, part VCC) and the first node (figure 4, part node at Vref) and configured to output the second current (figure 4, part second current that pass P130) in response to the voltage of the fourth node (figure 4, part OP AMP output node).
Regarding claim 8, Chen discloses everything claimed as applied above (see claim 6). Further, Chen discloses (see figures 1-5) the second BJT (figure 4, part Q134) includes a base node (figure 4, part Q134; base node) supplied with the first power (figures 4 and 5, part GND; through N200) and a collector node (figure 4, part Q134; collector) supplied with the second power (figures 4 and 5, part VBB), and wherein the third BJT (figure 4, part Q135) includes a base node (figure 4, part Q135; base node) supplied with the first power (figures 4 and 5, part GND; through N200)  and a collector node (figure 4, part Q135; collector node) supplied with the second power (figures 4 and 5, part VBB).
Regarding claim 9, Chen discloses everything claimed as applied above (see claim 8). Further, Chen discloses (see figures 1-5) the first to third BJT are PNP- type BJTs (figure 4, part Q133-Q135).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 11-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,796,244), hereinafter Chen, in view of Khoini-Poorfard et al. (US 6,121,827), hereinafter Khoini.
Regarding claim 2, Chen discloses everything claimed as applied above (see claim 1). Further, Chen discloses (see figures 1-5) the first power (figures 4 and 5, part GND) is a ground (figures 4 and 5, part GND). However, Chen does not expressly disclose the first power is an analog ground used for signal processing in an analog domain.
Khoini teaches (see figures 1-3) the first power (figures 2 and 3, part first power at 72) is an analog ground (figures 2 and 3, part first power at 72) (column 4; lines 29-39; a second analog ground 72) used for signal processing in an analog domain (figures 2 and 3, part analog domain generated by 48).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the first power of Chen with the analog features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 3, Chen discloses everything claimed as applied above (see claim 1). Further, Chen discloses (see figures 1-5) the second power (figures 4 and 5, part VBB). However, Chen does not expressly disclose the second power is a digital ground used for signal processing in a digital domain.
Khoini teaches (see figures 1-3) the second power (figures 2 and 3, part second power at 56) is a digital ground (figures 2 and 3, part second power at 56) (column 3; lines 45-53; the digital circuitry 50 is capable of modeling a digital current source and has a digital ground 56) used for signal processing in a digital domain (figures 2 and 3, part digital domain generated by 50).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the second power of Chen with the digital features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 5, Chen discloses everything claimed as applied above (see claim 4). Further, Chen discloses (see figures 1-5) the first pad (figures 4 and 5, part first pad where is connected GND) and the second pad (figures 4 and 5, part second pad where is connected VBB). However, Chen does not expressly disclose the first pad is connected with a first pin of an interface module through a first pad bonding, wherein the second pad is connected with a second pin of the interface module through a second pad bonding, wherein the first pin is connected with a common ground of a setting module through a first pin connection, and wherein the second pin is connected with the common ground of the setting module through a second pin connection.
Khoini teaches (see figures 1-3) the first pad (figures 2 and 3, part first pad 70) is connected with a first pin (figures 2 and 3, part first pin 60 connected to first pad bonding 65) of an interface module (figures 2 and 3, part interface module generated by 60) through a first pad bonding  (figures 2 and 3, part first pad bonding 65), wherein the second pad (figures 2 and 3, part second pad 58) is connected with a second pin (figures 2 and 3, part second pin 60 connected to second pad bonding below to 65) of the interface module  (figures 2 and 3, part interface module generated by 60) through a second pad bonding (figures 2 and 3, part second pad bonding below to 65), wherein the first pin (figures 2 and 3, part first pin 60 connected to first pad bonding 65) is connected with a common ground (figures 2 and 3, part common ground generated by board ground 64) of a setting module (figures 2 and 3, part setting module 40) through a first pin connection (figures 2 and 3, part first pin 60 connected to first pad bonding 65), and wherein the second pin (figures 2 and 3, part second pin 60 connected to second pad bonding below to 65) is connected with the common ground (figures 2 and 3, part common ground generated by board ground 64) of the setting module  (figures 2 and 3, part setting module 40) through a second pin connection (figures 2 and 3, part second pin 60 connected to second pad bonding below to 65)(columns 3 and 4; lines 54-59 and 14-39).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Chen with the connection features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 11, Chen discloses (see figures 1-5) an electronic device (figure 4) comprising: a bipolar junction transistor (BJT) (figure 4, part Q133) at a semiconductor substrate (figure 4, part substrate of Q133) (column 4; lines 11-13; another object of this invention is to provide a voltage reference circuit within an integrated circuit that will minimize currents into a substrate); wherein the BJT (figure 4, part Q133)  includes: a collector node (figure 4, part Q133; collector node) connected with the semiconductor substrate (figure 4, part substrate of Q133) and sharing a first power (figures 4 and 5, part VBB); a base node (figure 4, part Q133; base node) connected with a first conductive region formed by implanting a first impurity (figure 4, part Q133; base node is connected to the n-type region based on the PNP transistor configuration)  into the semiconductor substrate (figure 4, part substrate of Q133) and supplied with a second power (figures 4 and 5, part GND) different from the first power (figures 4 and 5, part VBB); and an emitter node (figure 4, part Q133; emitter node) connected with a second conductive region formed by implanting a second impurity into the first conductive region (figure 4, part Q133; emitter node is connected to the p-type region based on the PNP transistor configuration) and connected with a resistor (figure 4, part R136) supplied with a current proportional to a temperature (figure 4, part current proportional to a temperature that pass P195) (column 1; lines 23-26; The .DELTA.V.sub.be of the two other BJT's will have a positive temperature coefficient, which means that the .DELTA.V.sub.be will increase as the temperature increases) from a mirrored current generator (figure 4, part mirrored current generator generated by P130 and P194/P195) (column 5; lines 31-34; a substrate voltage VBB for the power supply voltage source Vcc and the ground reference point GND that has a negative voltage potential relative to the ground reference point GND).
Chen does not expressly disclose a digital circuit at the semiconductor substrate and configured to operate in a digital domain; a collector node connected with the semiconductor substrate and sharing a first power with a digital node of the digital circuit.
Khoini teaches (see figures 1-3) a digital circuit (figures 2 and 3, part digital circuit 50) at the semiconductor substrate (figures 2 and 3, part substrate of chip 42) and configured to operate in a digital domain (figures 2 and 3, part digital domain generated by 50)(column 3; lines 39-50; both analog ground 54 and the digital ground 56 are physically coupled to the substrate of the chip 42); wherein the BJT (figure 3, part right BJT of 48)  includes: a collector node (figure 3, part right BJT of 48; C node) connected with the semiconductor substrate (figures 2 and 3, part substrate of chip 42) and sharing a first power (figures 2 and 3, part first power at 56; through 52) with a digital node (figures 2 and 3, part lower digital node of 50) of the digital circuit (figures 2 and 3, part digital circuit 50)(column 4; lines 1-14; the transient disturbances are communicated from the digital ground 56 to the analog ground 54 and the pad 58 via a substrate connection 52).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the device of Chen with the digital connection features as taught by Khoini and obtain an electronic device comprising: a bipolar junction transistor (BJT) at a semiconductor substrate; and a digital circuit at the semiconductor substrate and configured to operate in a digital domain, wherein the BJT includes: a collector node connected with the semiconductor substrate and sharing a first power with a digital node of the digital circuit; a base node connected with a first conductive region formed by implanting a first impurity into the semiconductor substrate and supplied with a second power different from the first power; and an emitter node connected with a second conductive region formed by implanting a second impurity into the first conductive region and connected with a resistor supplied with a current proportional to a temperature from a mirrored current generator, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 12, Chen and Khoini teach everything claimed as applied above (see claim 11). Further, Chen discloses (see figures 1-5) the first power (figures 4 and 5, part VBB) and the second power is a ground (figures 4 and 5, part GND). However, Chen does not expressly disclose the first power is a digital ground used for signal processing in a digital domain, and wherein the second power is an analog ground used for signal processing in an analog domain.
Khoini teaches (see figures 1-3) the first power (figures 2 and 3, part first power at 56) is a digital ground  (figures 2 and 3, part first power at 56) (column 3; lines 45-53; the digital circuitry 50 is capable of modeling a digital current source and has a digital ground 56) used for signal processing in a digital domain (figures 2 and 3, part digital domain generated by 50), and wherein the second power (figures 2 and 3, part second power at 72) is an analog ground (figures 2 and 3, part second power at 72) (column 4; lines 29-39; a second analog ground 72) used for signal processing in an analog domain (figures 2 and 3, part analog domain generated by 48).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the device of Chen with the digital and analog features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 13, Chen and Khoini teach everything claimed as applied above (see claim 11). Further, Chen discloses (see figures 1-5) a first pad (figures 4 and 5, part first pad where is connected VBB) connected with the collector node of the BJT (figure 4, part Q133; collector node); and a second pad (figures 4 and 5, part second pad where is connected GND) connected with the base node of the BJT (figure 4, part Q133; base node). However, Chen does not expressly disclose configured to receive the first power from a first pin; and configured to receive the second power from a second pin.
Khoini teaches (see figures 1-3) a first pad (figures 2 and 3, part first pad 58) connected with the collector node of the BJT (figure 3, part right BJT of 48; C node) and configured to receive the first power (figures 2 and 3, part first power at 56; through 52) from a first pin (figures 2 and 3, part first pin 60 connected to first pad bonding below to 65); and a second pad (figures 2 and 3, part second pad 70) connected with the base node of the BJT (figure 3, part right BJT of 48; B node)  and configured to receive the second power (figures 2 and 3, part second power at 72) from a second pin (figures 2 and 3, part second pin 60 connected to second pad bonding 65) (columns 3 and 4; lines 54-59 and 14-39).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the device of Chen with the connection features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 14, Chen and Khoini teach everything claimed as applied above (see claim 11). Further, Chen discloses (see figures 1-5) the semiconductor substrate (figure 4, part substrate of Q133) is a P- type semiconductor substrate (figure 4, part substrate of Q133 based on the PNP transistor configuration), the first impurity is an N-type impurity (figure 4, part Q133; the n-type impurity based on the PNP transistor configuration), and the second impurity is a P-type impurity (figure 4, part Q133; p-type impurity based on the PNP transistor configuration).
Regarding claim 15, Chen discloses (see figures 1-5) an electronic device (figure 4) comprising: a first power (figures 4 and 5, part GND); a second power (figures 4 and 5, part VBB) different from the first power (figures 4 and 5, part GND); and a bandgap reference circuit (figure 4, part bandgap voltage generator)(column 4; lines 49-50; FIG. 4 is a drawing of a bandgap reference circuit of this invention) configured to generate a reference voltage used for operations (figure 4, part Vref), based on the first (figures 4 and 5, part GND) and second powers (figures 4 and 5, part VBB), wherein the bandgap reference circuit (figure 4, part bandgap voltage generator)(column 4; lines 49-50; FIG. 4 is a drawing of a bandgap reference circuit of this invention)includes: a first current generator (figure 4, part first current generator generated by P194/P194, Q134/Q135, OP AMP and R137) configured to generate a first current proportional to a temperature (figure 4, part first current proportional to a temperature that pass P195)(column 1; lines 23-26; The .DELTA.V.sub.be of the two other BJT's will have a positive temperature coefficient, which means that the .DELTA.V.sub.be will increase as the temperature increases); a second current generator (figure 4, part second current generator generated by P130) configured to output a second current (figure 4, part second current that pass P130) obtained by mirroring the first current (figure 4, part first current proportional to a temperature that pass P195) to a first node (figure 4, part node at Vref) at which the reference voltage is formed (figure 4, part Vref); a first resistor (figure 4, part R136) connected with the first node (figure 4, part node at Vref) and supplied with the second current (figure 4, part second current that pass P130); and a first bipolar junction transistor (BJT) (figure 4, part Q133) including an emitter node (figure 4, part Q133; emitter node) connected with the first resistor (figure 4, part R136), a base node (figure 4, part Q133; base node) supplied with a first power (figures 4 and 5, part GND), and a collector node (figure 4, part Q133; collector node)  supplied with a second power (figures 4 and 5, part VBB) (column 5; lines 31-34; a substrate voltage VBB for the power supply voltage source Vcc and the ground reference point GND that has a negative voltage potential relative to the ground reference point GND).
Chen does not expressly disclose a first circuit configured to operate based on a first power; a second circuit configured to operate based on a second power different from the first power; operations of the first and second circuits.
Khoini teaches (see figures 1-3) a first circuit (figures 2 and 3, part 48) configured to operate based on a first power (figures 2 and 3, part first power at 72); a second circuit (figures 2 and 3, part 50) configured to operate based on a second power (figures 2 and 3, part second power at 56) different from the first power (figures 2 and 3, part first power at 72); a bandgap reference circuit (figure 4, part 48; bandgap example)(column 4; lines 57-59; the second analog ground 72 may be used as a reference node to achieve the bandgap voltage which is free of transient disturbances) configured to generate a reference voltage (figure 4, part 48; bandgap example) used for operations of the first (figures 2 and 3, part 48)  and second circuits (figures 2 and 3, part 50).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the device of Chen with the digital and analog features as taught by Khoini and obtain an electronic device comprising: a first circuit configured to operate based on a first power; a second circuit configured to operate based on a second power different from the first power; and a bandgap reference circuit configured to generate a reference voltage used for operations of the first and second circuits, based on the first and second powers, wherein the bandgap reference circuit includes: a first current generator configured to generate a first current proportional to a temperature; a second current generator configured to output a second current obtained by mirroring the first current to a first node at which the reference voltage is formed; a first resistor connected with the first node and supplied with the second current; and a bipolar junction transistor (BJT) including an emitter node connected with the first resistor, a base node supplied with the first power, and a collector node supplied with the second power, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 16, Chen and Khoini teach everything claimed as applied above (see claim 15). Further, Chen discloses (see figures 1-5) the second power [based on objection above] (figures 4 and 5, part VBB), and wherein the first power [based on objection above] (figures 4 and 5, part GND) is a ground (figures 4 and 5, part GND). However, Chen does not expressly disclose the second power [based on objection above] is a digital ground used for signal processing in a digital domain, and wherein the first power [based on objection above] is an analog ground used for signal processing in an analog domain
Khoini teaches (see figures 1-3) the second power [based on objection above] (figures 2 and 3, part second power at 56) is a digital ground (column 3; lines 45-53; the digital circuitry 50 is capable of modeling a digital current source and has a digital ground 56) used for signal processing in a digital domain (figures 2 and 3, part digital domain generated by 50), and wherein the first power [based on objection above] (figures 2 and 3, part first power at 72) is an analog ground (figures 2 and 3, part first power at 72) (column 4; lines 29-39; a second analog ground 72) used for signal processing in an analog domain (figures 2 and 3, part analog domain generated by 48).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the device of Chen with the analog and digital features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 18, Chen and Khoini teach everything claimed as applied above (see claim 15). Further, Chen discloses (see figures 1-5) the first pad (figures 4 and 5, part first pad where is connected GND) connected with the base node of the BJT (figure 4, part Q133; base node) and configured to receive the first power (figures 4 and 5, part GND) and the second pad (figures 4 and 5, part second pad where is connected VBB) connected with the collector node of the BJT (figure 4, part Q133; collector node) and configured to receive the second power (figures 4 and 5, part VBB). However, Chen does not expressly disclose a first pad connected with the base node of the BJT and the first circuit and configured to receive the first power from a first pin of an interface module; and a second pad connected with the collector node of the BJT and the second circuit and configured to receive the second power from a second pin of the interface module.
Khoini teaches (see figures 1-3) a first pad (figures 2 and 3, part first pad 70) connected with the base node of the BJT (figure 3, part right BJT at 48; B node) and the first circuit (figures 2 and 3, part 48)  and configured to receive the first power (figures 2 and 3, part first power at 72) from a first pin (figures 2 and 3, part first pin 60 connected to first pad bonding 65) of an interface module (figures 2 and 3, part interface module generated by 60); and a second pad (figures 2 and 3, part second pad 58) connected with the collector node of the BJT (figure 3, part right BJT at 48; C node) and the second circuit (figures 2 and 3, part 50) and configured to receive the second power (figures 2 and 3, part second power at 56) from a second pin of the interface module (figures 2 and 3, part second pin 60 connected to second pad bonding below to 65; through 52) (columns 3 and 4; lines 54-59 and 14-39).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the device of Chen with the connection features as taught by Khoini, because it reduces noise in integrated circuits, more in particular digital noise reduction in the analog and digital mixed-signal subsystems and mixed-signal integrated circuit chips (column 1; lines 6-10).
Regarding claim 19, Chen and Khoini teach everything claimed as applied above (see claim 15). Further, Chen discloses (see figures 1-5) the bandgap reference circuit (figure 4, part bandgap voltage generator) further includes: a first current source (figure 4, part first current source generated by P130) configured to output a first reference current (figure 4, part first reference current generated by P130) based on the reference voltage (figure 4, part Vref); and a second current source (figure 4, part second current source generated by P195) configured to output a second reference current (figure 4, part second reference current generated by P195) based on the reference voltage (figure 4, part Vref).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,796,244), hereinafter Chen, in view of Huang et al. (US 7,880,534), hereinafter Huang.
Regarding claim 10, Chen discloses everything claimed as applied above (see claim 1). Further, Chen discloses (see figures 1-5) the reference voltage (figure 4, part Vref) of the first node (figure 4, part node at Vref). However, Chen does not expressly disclose a current source configured to output a reference current based on the reference voltage of the first node.
Huang teaches (see figures 1-7) a current source (figure 3, part current source generated by 200, 300 and 400) configured to output a reference current (figure 3, part Iref) based on the reference voltage of the first node (figure 3, part VBG).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the circuit of Chen with the current source features as taught by Huang, because it provides both a precision voltage and a precision current (column 3; lines 3-7). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,796,244), hereinafter Chen, in view of Khoini-Poorfard et al. (US 6,121,827), hereinafter Khoini, and further in view of Tago et al. (US 9,252,132), hereinafter Tago.
Regarding claim 17, Chen and Khoini teach everything claimed as applied above (see claim 15). Further, Chen discloses (see figures 1-5) the first power (figures 4 and 5, part GND), the second power (figures 4 and 5, part VBB), and the reference voltage (figure 4, part Vref). However, Chen does not expressly disclose a third circuit configured to operate based on the first power, the second power, and the reference voltage.
Tago teaches (see figures 1-8) a third circuit (figure 1, part 18) configured to operate based on the first power (figure 1, part first power at T2), the second power (figure 1, part second power at T6), and the reference voltage (figure 1, part reference voltage from 16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the electronic device of Chen to the third circuit as taught by Tago and obtain a third circuit configured to operate based on the first power, the second power, and the reference voltage, because it reduces the noise in integrated circuit (column 1; lines 45-49).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,796,244), hereinafter Chen, in view of Khoini-Poorfard et al. (US 6,121,827), hereinafter Khoini, and further in view of Tago et al. (US 9,252,132), hereinafter Tago, and further in view of Ahn (US 2016/0118978).
Regarding claim 20, Chen and Khoini teach everything claimed as applied above (see claim 19). Further, Chen discloses (see figures 1-5) the reference voltage (figure 4, part Vref) and the first reference current (figure 4, part first reference current generated by P130); the second reference current (figure 4, part second current source generated by P195). However, Chen does not expressly disclose a pixel voltage generator configured to output a pixel voltage, based on the reference voltage and the first reference current; a ramp generator configured to output a ramp power, based on the second reference current; a pixel array driven based on the pixel voltage and configured to output a plurality of image signals; and a plurality of comparators configured to respectively compare the plurality of image signals with the ramp power to respectively output a plurality of comparison signals.
Ahn teaches (see figures 1-3) a pixel voltage generator (figure 1, part pixel voltage generator inside 11) (figure 2, part pixel voltage generator that generate VDDPX) configured to output a pixel voltage (figure 2, part VDDPX); a ramp generator (figure 1, part 80) configured to output a ramp power  (figure 1, part VRAMP), based on the second reference current (figure 3, part second reference current 84); a pixel array (figure 1, part pixel array 10) driven based on the pixel voltage (figure 1, part pixel voltage inside 11) (figure 2, part VDDPX) and configured to output a plurality of image signals (figure 1, part plurality of image signals from Px to 21-23); and a plurality of comparators  (figure 1, parts 21-23) configured to respectively compare the plurality of image signals (figure 1, part plurality of image signals from Px to 21-23) with the ramp power (figure 1, part VRAMP) to respectively output a plurality of comparison signals  (figure 1, parts 21-23; output).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the electronic device of Chen to the pixel array features as taught by Ahn and obtain a pixel voltage generator configured to output a pixel voltage, based on the reference voltage and the first reference current; a ramp generator configured to output a ramp power, based on the second reference current; a pixel array driven based on the pixel voltage and configured to output a plurality of image signals; and a plurality of comparators configured to respectively compare the plurality of image signals with the ramp power to respectively output a plurality of comparison signals, because the combination result in more stable and accurate system operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839